DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed.
The amendments filed have been accepted and are hereby entered.
Claims 1, 5-7, 9-11, 13, 17-18, and 20 have been amended.
Claims 4 and 16 have been canceled or withdrawn.
No claims have been added.
Claims 1-20 are pending and claims 1-3, 5-15, and 17-20 have been examined.
This action is made FINAL.








Response to Amendment
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are not persuasive.

The double patenting rejections of claims 1-20 are withdrawn in view of the Terminal Disclaimer filed.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

Response to Arguments
With respect to 35 U.S.C. §101 Rejection, Applicant asserts the claims are patent eligible for the following reasons:

(Page 11 of Remarks, under “Step 2A Prong One”): “Prong One requires examining the claim viewed as a whole in light of the specification. Mere involvement of an abstract idea is not enough.”

(Page 11 of Remarks, under “Step 2A Prong One”): “claim 1 viewed as a whole in light of the specification is not directed to executing commercial transactions or other human activities, but rather directed to servers, as a middle man, collecting and transmitting information among different clients in a way that facilitates communication between the different clients with reduced network resource consumption.”

(Page 13 of Remarks, under Step 2A Prong Two): “Applica[nt] respectfully submits that the elements identified above integrate any alleged abstract idea into a practical application of improving network communication efficiency. 

The technical improvements include "effectively saving network resources consumed by communications between the users," "reduc[ing] consumption of network resources due to transmission of the multimedia information," "sav[ing] network resources that are consumed due to the second user contacting the first user 

[…] Accordingly, Applicant respectfully submits that the claims are allowable under Step 2A Prong Two and requests that the rejection under 35 U.S.C. § 101 be withdrawn. For at least the foregoing reasons, Applicant respectfully submits that the claims recite patentable subject matter and requests the withdrawal of the rejection under 35 U.S.C. § 101.”

Examiner respectfully disagrees with the above arguments (analysis continues below).

 With respect to argument ‘a.’ (above), Examiner notes that, regardless of the additional elements of the claimed invention (and the specification), under 2019 PEG analysis, the claims recite an abstract method of certain methods of organizing human activity, including: 

A method, comprising: obtaining, from a first user, an interaction performed by the first user and directed towards a second user; determining, transaction information associated with the interaction, the interaction including a fund transfer of a transaction amount from a first account of the first user to a second account of the second user, wherein the transaction information comprises text; determining, information representing the transaction information in a form based on corresponding relationships between pieces of multimedia information and pieces of transaction information, wherein the information is based on a ratio between the transaction amount and a balance amount of the second account, determining, an information identifier of the information;  transmitting, the information identifier to the second user, and wherein the second user is present(ed) information that is stored and corresponds to the information identifier. 


 Examiner respectfully disagrees with premise of Applicant argument, because, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner also further notes, under Step 2A Prong II, the additional elements are merely applied (2106.05(f)), and/or insignificant extra-solution activity (2106.05(g)), and further notes merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) (See MPEP §2106.05(b)).

With respect to arguments ‘b.’ and ‘c.’, (above), Examiner respectfully disagrees, and respectfully maintains that the additional elements are merely applied (MPEP §2106.05(f)), and includes insignificant extra-solution activity (MPEP §2106.05(g)). Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).

Still addressing arguments ‘b.’ and ‘c.’, Examiner notes that the claimed “servers”, “clients”, and network are claimed at a high degree of generality and are generic. They are merely applied in performing abstract steps of commercial interactions including facilitating communication between the different users (for providing transaction information). Furthermore, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP §2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). 

Furthermore, with respect to facilitating “communication between the different clients with reduced network resource consumption”,  […] “reduc[ing] consumption of network resources” arguments, Examiner respectfully submits that the claimed invention is not providing any improvements to the functioning of a computer, or to any other technology or technical field (MPEP §2106.05(a)), as the purported improvement is merely achieved by merely selecting different data to transmit, relative to some hypothetically-transmitted, larger data which is not transmitted. Examiner fails to see how this is indicative of integration into a practical application, or technical solution to a technical problem, as transmitting information between devices is well-understood, routine and conventional activity, as explained above, and the claims fail to distinguish itself from generic data transmission. Furthermore, Case law INTELLECTUAL VENTURES I LLC V. ERIE INDEM. CO., 850 F. 3D 1315 has shown merely providing an index/tag/pointer (analogous to the claimed information identifier, of which are understood to generally be of smaller memory size than content such as “stored documents, applications, images and the like”) to access user device data was not patent eligible. 

 Accordingly, Examiner respectfully maintains the 35 U.S.C. §101 rejection. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-3, 5-15, and 17-20 are determined to be directed to an abstract idea. The Examiner has identified non-transitory computer readable storage medium claim 13 as the claim that represents the claimed invention for analysis and is analogous to method claims 1 and 20 (i.e., same rationale of claim 13 (below), is similarly applied to claims 1 and 20 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a non-transitory computer program product or method, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 1-20 recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold are considered to be parsed from the remaining elements which are reciting the abstract idea): 

A non-transitory computer readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 

obtaining, [by] one or more processors [of] one or more servers from a client [of a] first user, an interaction performed by the first user and directed towards a second user;

determining, [by] the one or more processors [of] the one or more servers, transaction information associated with the interaction, the interaction including a fund transfer of a transaction amount from a first account of the first user to a second account of the second user, wherein the transaction information comprises text; 

determining, [by] one or more processors [of] one or more servers, multimedia information representing the transaction information in a multimedia form based on corresponding relationships between pieces of multimedia information and pieces of transaction information, wherein the multimedia information is based on a ratio between the transaction amount and a balance amount of the second account, and wherein the multimedia information comprises one or more the following: picture, animation, and audio; 

determining, [by] one or more processors [of] one or more servers, an information identifier of the multimedia information; and transmitting, [by] one or more processors [of] one or more servers [via] a communication network, the information identifier to a client [of the] second user, wherein transmission of the information identifier to the client [of] the second user consumes less network resource than transmission of the multimedia information to the client [of] the second user, and wherein the client [of] the second user is configured to present(ed) multimedia information that is stored [in] the client of the second user and corresponds to the information identifier.

Under broadest reasonable interpretation, these are commercial or legal interactions of transferring payments between users, and notifying them of transaction. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply generic computer components/elements claimed at a high degree of generality, including a non-transitory computer readable storage medium, , system, multimedia information (including picture, animation, audio), multimedia form, processors, client, and communication network (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Additionally, the transmitting of information identifier by the processors and display of information on devices are steps adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply non-transitory computer readable storage medium, multimedia, multimedia form, processors, client, and communication network (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent)). For the step of management system transmitting information identifiers that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that claimed transmission of information identifier is anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). For the step of client devices presenting multi-media information, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the claimed display of media information on client device is anything other than generic media display, and the Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here).

Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. 

With respect to dependent claims 2-4 (and analogous claims of independent claim 13), Examiner notes the further characterizations of the multi-media information as comprising audio and visual portions (claims 2-3), and relative network resource/usage (claim 4) fail to establish that the claims are not directed to an abstract idea, and do not change that the multi-media object and communication network are merely applied. 

With respect to dependent claim 5 (and any analogous claims of independent claim 13), Examiner notes the first and second user’s client being communicatively coupled to a server1, and server receiving a transfer request is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)), and is further noted to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that transfer request data transmission is anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here).

With respect to dependent claim 8 (and any analogous claim of independent claim 13), Examiner notes the additional limitations recited fail to establish that the claims are not directed to an abstract idea, as the log (claim 8) is merely applied such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent).


For these reasons the dependent claims are also not patent eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Publication No.  US-10607196-B2 to Athale (“Athale”), disclosing transaction information associated with users, including determination of multimedia information2 based on an information identifier (Fig. 3, m3, m4, in further view of Col 12, lines 99-33 and Table 1 of Athale)

United States Application Publication No.  US-20130060708-A1 to Oskolkov (“Oskolkov”), disclosing a transfer management component (TMC) which can control money transfers between a sender device and a recipient device (¶7), where the transfer management component (TMC) is contemplated to be a server (¶41 in further view of Fig. 1). Oskolkov further discloses the TMC may utilize multimedia messages (¶51), and further discloses money transfer notification messages to recipient of money transfer (e.g., Figs. 6-9)

United States Application Publication No.  US-20080010189-A1 to Rosenberger (“Rosenberger”), disclosing methods involving ratios of account balances (abstract, ¶77 of Rosenberger)

United States Application Publication No.  US-20130060679-A1 to Oskolkov (“Shishkov”, for sake of clarity), disclosing multimedia messages for sending payment request/responses (¶¶9, 11), where notifications to user may include a text message, voice message, MMS (multimedia) messages, or pictures, videos, or audio notifications (¶53).

Foreign Patent Literature KR-20090128027-A to Joo Sung Don (Don), disclosing a payment history notification according to user’s preferences stored on a mobile (terminal) device, “giving various meanings to a payment price” (abstract), and discloses analyzing payment history data to generate a customized message according to a user’s disposition (claim 1).

Foreign Patent Literature CN-102866987-A to Choi (Choi), disclosing a method for writing a message based on analyzed keywords written in a messaging window, where the keywords are converted into corresponding content pre-stored on terminal / mobile device, where the content may include music / video files (i.e., multimedia) - (abstract).

United States Application Publication No.  US-20030033214-A1 to Mikkelsen (“Mikkelsen”), disclosing in ¶48: Sound and/or image clips may be pre-stored on the electronic device or accessory unit at the time of manufacturing, such that the consumer may be able to use […] the clips for alerts, without first having to select and download clips.

United States Application Publication No.  US-20150127753-A1 to Tew (“Tew”) disclosing method performed on mobile device which causes application data of a user device to be monitored, and retrieving a corresponding graphic representation (e.g., emoticon) of one or more indicators (e.g., words).

United States Patent Publication No.  US 7296051 B1 to Kasriel (Kasriel), disclosing one of ordinary skill in the art recognizes clients of server can pre-store objects in client caches (Col 6, lines 64-67).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624. The examiner can normally be reached Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./
Examiner, Art Unit 3695                                          


/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695
August 11, 2022                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner, in view of claim 5, interprets the processor of claim 1 as an element/component of sever 
        2 ¶29 of Applicant Specification characterizes multimedia information as: “may include, but is not limited to, one or more of picture information, animation information, audio information, and text information”. I.e., multimedia information may include only text, under broadest reasonable interpretation.